Citation Nr: 1453076	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an earlier date earlier than February 20, 2009, for the award of service connection for degenerative joint disease (DJD) of the left shoulder.

2.  Whether clear and unmistakable error (CUE) was made in an April 1975 rating decision that denied service connection for left shoulder arthritis and bursitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board notes that the issue certified to the Board was entitlement to an effective date prior to February 20, 2009 for service connection for DJD of the left shoulder, to include on the basis of CUE in an April 1975 rating decision.  The AOJ and Board hearing addressed both issues, therefore the Board has jurisdiction over both issues.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for DJD of the left shoulder was last finally denied in a May 2004 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's petition to reopen his claim for service connection for a left shoulder disability was received on February 20, 2009.

3.  A March 2011 rating decision granted the Veteran's petition to reopen, finding that new and material evidence, other than service department records had been received; the rating decision also granted service connection for DJD of the left shoulder, effective February 20, 2009. 

4.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in April 1975, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claims would have been manifestly different but for the error.


CONCLUSIONS OF LAWS

1.  The May 2004 rating decision that denied service connection for DJD of the left shoulder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  An effective date earlier than February 20, 2009, is not warranted for the award of service connection for a DJD of the left shoulder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

2.  The April 1975 rating decision that denied service connection for a left shoulder disability did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's earlier effective date claim, explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With regard to the Veteran's CUE motion, the VCAA it is not applicable.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2014).

As noted above, the Veteran testified at a hearing before the undersigned VLJ in March 2013.  Pursuant to 38 C.F.R. § 3.103(c)(2) (2014) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the motion, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his motion.  Neither the representative nor the Veteran suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) such that the Board may adjudicate the CUE motion.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  

The March 2011 rating decision granted the Veteran's petition to reopen, finding that new and material evidence, other than service department records had been received.  Accordingly, absent CUE in a prior rating decision, the proper effective date for the grant of service connection for DJD of the left shoulder is the date the Veteran's petition to reopen his claim, February 20, 2009.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  

CUE 

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  Although the Veteran was notified of the rating decision and his appellate rights, he did not file a timely appeal to the April 1975 rating decision, nor was any new and material evidence received within a year, and that decision is therefore final.  38 U.S.C § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1974); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a) (2014).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  Id. 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 38 C.F.R. § 20.1403(a) (2014).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2014); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b) (2014).

A preexisting injury or disease was considered to have been aggravated by active military, naval, or air service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1974).  However, aggravation was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (1974).  Moreover, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (1974).

Analysis 

The Veteran contends that he is entitled to an earlier effective date for his service-connected left shoulder disability due to CUE committed in the April 1975 rating decision.  

A March 2011 rating decision granted service connection for degenerative joint disease (DJD) with a February 20, 2009 effective date, the date of the Veteran's most recent petition to reopen.  

As discussed above, the effective date of an award of disability compensation based on new and material evidence, other than service department records, received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  

However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).

The Veteran's claim for entitlement to service connection for DJD of the left shoulder was last finally denied in a May 2004 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.  Accordingly, the May 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Moreover, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 1975 or the May 2004 rating decisions.  Therefore, 38 C.F.R. § 3.156 (c) (2014) is not applicable.  

The Veteran's February 2009 petition to reopen was not granted because of later acquired service department records.  Accordingly, absent a finding of CUE, February 20, 2009, the date the Veteran's petition to reopen the claim was received, is the earliest possible effective date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

With regard to the Veteran's CUE motion, he contends that the evidence of record at the time of the April 1975 was sufficient to grant his claim for service connection.  Specifically, he alleges that he was physically fit for active duty.  Therefore, it was erroneous to find him "medically unfit before entry into active duty."  He also alleges that his preexisting shoulder injury was aggravated during service by cold temperatures while he was stationed in Alaska, and by a 1973 in-service football injury.  With regard to the in-service football injury, the Veteran also argues that documentation of his October 1973 injury was overlooked in the adjudication of the April 1975 rating decision.   
The April 1975 rating decision denied service connection for left shoulder arthritis and bursitis finding that the Veteran's in-service left acromioclavicular (AC) joint arthroplasty was remedial in nature for a condition that existed prior to service and was not aggravated by service.  

The pertinent evidence at the time of the April 1975 rating decision included service treatment records (STR) as well as a November 1974 VA examination and accompanying x-ray report.  

The Veteran's October 1969 enlistment examination noted that he had a bone spur on his left clavicle, but that it was not considered disabling.  An orthopedic consultation was requested in conjunction with the Veteran's enlistment examination.  The October 1969 consultation report noted that the Veteran reported that he had separated his left shoulder playing football prior to service and experienced pain and soreness over his left shoulder joint.  The Veteran was diagnosed with a bone spur on the top of his left AC joint.  Examination revealed full motion, pain with direct pressure, normal musculature, and exostosis at the distal end of the clavicle.  X-rays showed slight thickening and a liner fracture with fragments at the outer end of the clavicle.  The examiner opined that the spurring at the outer end of the clavicle was not a significant disability and would not preclude military service.  

An October 1971 STR noted that the Veteran reported that he had an old fracture of his left clavicle and wanted to know if corrective surgery was advisable.  It was noted that the Veteran's preexisting left shoulder condition caused persistent pain with pressure, lifting, and cold weather.  X-rays revealed a bone spur along the superior surface of the clavicle just next to the AC joint.  Enlargement of the distal end of the clavicle near the AC joint was also noted.  Surgical removal of the bone spur was performed in November 1971.  The surgical discharge record indicated that the Veteran had left AC joint arthritis with spur formation, that the spur was successfully removed, and that he was recovering uneventfully.  

An April 1971 follow up evaluation, noted that the Veteran reported that he was able to bench press 125 pounds and do more than 25 pushups, but wanted a transfer to a warmer climate because of continued shoulder pain.  It was noted that with his present functional results, he seemed to be fully improved.  A July 1972 STR noted that the Veteran continued to have pain with forward flexion and heavy lifting.  An October 1973 STR noted that the Veteran was struck in the left shoulder while playing football, had significant pain, and reduced range of motion.  Several days later, the Veteran was noted to have full range of motion, but still had swelling and tenderness over his AC joint.  He was assessed with a possible AC separation.  The Veteran's STRs contain no follow up treatment or complaints of shoulder pain.  His February 1974 report of medical examination on separation noted that the Veteran had a left shoulder bone spur removed in 1971 but that his upper extremities were normal upon examination.  

At his November 1974 VA orthopedic examination, the Veteran reported intermittent sharp pain in his left shoulder.  He stated that it was brought on by sudden jerking movements, cold and damp weather, and prolonged heavy lifting.  The Veteran reported that he separated his AC joint playing high school football.  He noted that he played football during active service and sustained injuries to his shoulder.  It was noted that the Veteran had an arthroplasty for his left AC joint in 1971.  The Veteran asserted that despite multiple injuries in high school, his symptoms became more noticeable while he was stationed in Alaska.  

Upon physical examination, there was no swelling or deformity of the left AC joint.  The Veteran was noted to have a well-healed 2.5-inch scar in the area of his left AC joint.  The Veteran had good range of motion without evidence of crepitation and muscle weakness.  Generalized tenderness around the anterior aspect of his AC joint was noted.  The Veteran's grasp and peripheral sensation were good.  The initial impression was traumatic arthritis, but a final impression was reserved until the Veteran's x-ray report was available.  The x-ray report indicated that there was no evidence of left shoulder fracture, bone or joint disease.  

After a review of the entire record, the Board finds that there was no CUE committed in the April 1975 rating decision.  There is no error in the April 1975 rating decision, based on the record and the law that existed at the time the decisions were made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.  

With regard to the Veteran's assertion that he was physically fit for active duty and therefore it was CUE to find him "medically unfit before entry into active duty," 38 U.S.C. § 311 (West 1958) (currently 38 U.S.C.A. § 1111 (West 2014)), in pertinent part, states that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  The evidence of record at the time of the April 1975 rating decision clearly established the Veteran had a preexisting left shoulder disorder.  Specifically, the Veteran's entrance examination and ensuing orthopedic consultation noted the Veteran's prior shoulder injury, bone spur, and thickening and a liner fracture with fragments at the outer end of the clavicle, which were manifested by pain and tenderness.  Thus, while the Veteran was determined to be medically fit for military service, he was not entitled to the presumption of soundness concerning his left should, because his left shoulder condition was noted when he was examined, accepted and enrolled in service.  38 U.S.C. § 311 (West 1958).  Therefore, the RO did not commit CUE in the April 1975 rating decision by not applying the presumption of soundness.

In his notice of disagreement and substantive appeal, the Veteran argued that the April 1975 rating decision failed to consider his 1973 in-service shoulder injury.  The Board acknowledges that the April 1975 rating decision does not reflect extensive consideration and analysis of the evidence or applicable regulations; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See Dolan v. Brown, 9 Vet. App. 358, 362 (1996) (noting that ROs were not required by statute to include the reasons for denying a claim in their decisions until February 1, 1990).  The Veteran's STRs, which document the October 1973 football injury, were of record at the time of the April 1975 rating decision.  Additionally, the November 1974 VA examiner expressly noted the Veteran's report of an in-service left shoulder football injury.  Accordingly, absent evidence to the contrary, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996); see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

The Veteran's remaining allegations of error concern whether his preexisting left shoulder condition was aggravated by active service.  Specifically, he argued that cold temperatures while stationed in Alaska and an in-service football injury aggravated his preexisting shoulder condition.  

The April 1975 rating decision found that the Veteran's November 1971 shoulder surgery was surgical treatment to ameliorate a condition incurred prior to enlistment, which was not otherwise aggravated by service.  As noted above, aggravation is not conceded unless the preexisting disability increased in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (1974).  Accordingly, determining whether the Veteran's preexisting left should disability increased in severity during active service was a question of fact.  The Veteran is essentially disagreeing with the adjudicator's weighing of the evidence, which the Court has held does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Thus, the Veteran's argument that the RO's finding that there was no increase in the Veteran's preexisting disability does not provide a valid basis upon which to assert a claim of CUE.  See also Crippen v. Brown, 9 Vet. App. 412 (1996) (requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO at the time of the April 1975 rating decision, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the April 1975 rating decision and the determination is final. 




ORDER

An effective date earlier than February 20, 2009, for the grant of service connection for DJD of the left shoulder, is denied.

The motion to reverse and revise the April 1975 rating decision, which denied entitlement to service connection for left shoulder arthritis and bursitis on the basis of CUE, is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


